Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT is made and entered into this 30th day of
December, 2008, by and between AVTECH CORPORATION (referred to as “Employer”), a
corporation duly organized and existing under the laws of the State of
Washington, having its principal office and place of business at 3400
Wallingford Avenue North, Seattle, Washington, and CHRIS ANDERSON (referred to
in this document as “Employee”):

WHEREAS, Employer and Employee have agreed that the Employment Agreement by and
between Employee and Employer dated the 1st day of January 1998 (the “Employment
Agreement”) requires amendment to comply with the provisions of Section 409A of
the Internal Revenue Code, as amended (the “Code”), including the regulations
issued thereunder.

NOW, THEREFORE, Employer and Employee agree as follows:

 

  1. Paragraph 2A Section 409A of the Code shall be added to the Employment
Agreement and shall provide as follows:

“2A Section 409A of the Code. This Agreement is intended to be operated in
compliance with the provisions of Section 409A of the Code (including any
rulings or regulations promulgated thereunder). In the event that any provision
of this Agreement fails to satisfy the provisions of Section 409A of the Code,
then such provision shall be reformed so as to comply with Section 409A of the
Code and to preserve as closely as possible the intention of Employer and
Employee under this Agreement. Employer will discuss with Employee in good faith
any amendment (consistent with the prior sentence) to this Agreement to comply
with Section 409A of the Code in the event it is later determined that any
provision herein causes this Agreement not to comply with Section 409A of the
Code; provided that, in the event it is determined not to be feasible to so
reform a provision of this Agreement as it applies to a payment or benefit due
to Employee or his beneficiary(ies), such payment shall be made without
complying with Section 409A of the Code.

(a) Any payment to which Employee becomes entitled under Paragraph 2(a) of this
Agreement shall in no event be paid later



--------------------------------------------------------------------------------

than March 14th of the year following Employee’s Separation from Service Date,
unless said Employee is a Specified Employee in which event Employer shall not
pay such Employee earlier than the date that is six months following the
Employees’ Separation from Service Date, all as defined in Paragraph 2B of the
Agreement.

(b) With respect to any life insurance benefits (or other benefit obligations
subject to Section 409A of the Code) continued by Employer for Employee
following Separation from Service, the life insurance or other benefit shall be
provided or paid at the rate of one-twelfth ( 1/12) of the actual cost for the
year for the applicable period to be provided by Employer. Notwithstanding the
foregoing to the contrary, if Employee is a Specified Employee on his Separation
from Service Date, no payment for such continued life insurance benefits by
Employer (whether to Employee or applicable life insurance company) shall be
made until six months following the Separation from Service Date, at which time
Employer shall make a single lump sum payment to Employee in satisfaction of the
six months of such continued life insurance benefits.”

 

  2. Paragraph 2B. Section 409A of the Code Definitions and Supplemental Rules
shall be added to the Employment Agreement and shall provide as follows:

“2B Section 409A of the Code Definitions and Supplemental Rules. For purposes of
this Agreement the following definitions shall apply consistent with
Section 409A and the regulations thereunder.

(a) “Separation from Service” means the termination (as set forth in Paragraph 2
of the Agreement) from employment with Employer and all affiliates on account of
Employee’s death, retirement or other termination of employment, as determined
in accordance with Section 409A of the Code and the regulations thereunder.
Employee will not be deemed to have experienced a Separation from Service if the
Employee is on military leave, sick leave or other bona fide leave of absence,
to the extent such leave does not exceed a period of six months or, if longer,
such longer period of time as is protected by either statute or contract.
Employee will not be deemed to have experienced a Separation from Service if
Employee provides continuing services that average more than 20 percent of the
services provided by Employee to Employer or it affiliates (whether as an
employee or an independent contractor) during the immediately preceding 36-month
period of services (or such shorter period of services to Employer or its
affiliates for less than 36 months). If Employee provides services both as an
employee and as an independent contractor of Employer, Employee must cease
services in both capacities to be treated as having experienced a Separation
from Service. If

 

2



--------------------------------------------------------------------------------

Employee ceases providing services as an independent contractor and begins
providing services as an employee, or vice versa, Employee will not be
considered to have a Separation from Service until Employee has ceased providing
services in both capacities. If Employee provides services both as an employee
of Employer and a member of the board of directors of Employer, the services
provided as a director are not taken into account in determining whether
Employee has a Separation from Service under this Agreement unless this
Agreement is aggregated with any plan in which Employee participates as a
director under Section 409A of the Code and the regulations thereunder.

(b) “Separation from Service Date” means the date upon which the Employee
experiences a Separation from Service.

(c) “Specified Employee” means an employee of Employer or a subsidiary or
affiliate of Employer who meets the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code (applied in accordance with the Treasury Regulations
thereunder and disregarding Section 416(i)(5) of the Code), and consistent with
the terms of Code Section 409A and the regulations thereunder. The
identification of Specified Employees shall be conducted by Employer or its
designee using a method (i) reasonably designed to include all Specified
Employees, (ii) applying an objectively determinable standard providing no
direct or indirect election by the Employee and (iii) resulting in no more than
200 employees being treated as Specified Employees for any given date, but as
few as permitted by law. A Specified Employee determination shall take effect
four months after the identification of the employees of Employer, subsidiary or
affiliate satisfying such requirements and shall be valid for the next following
12-month period.”

The Agreement otherwise remains unchanged.

IN WITNESS WHEREOF, Employer and Employee have hereunto signed their names.

 

AVTECH CORPORATION      By  

/s/ Gregory Rufus

    

/s/ Chris Anderson

  Gregory Rufus      Chris Anderson   Secretary and Treasurer     

 

3